DETAILED ACTION
1.	The Amendment filed 05/31/2022 has been entered. Claims 1-6 & 8-16 in the application remain pending and are currently being examined. Claims 1, 3-6 & 15 were amended. Claim 7 remains cancelled. Claims 9-21 have been withdrawn from consideration. Claims 8-14 & 16 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 06/15/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
4.	Claims 1-6 & 15 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Miya (US 2006/0021636 A1) hereinafter Miya.
Regarding claims 1-6 & 15, the recitation “printed circuit board… the first component… the second component”, these recitations are a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Miya since Miya meets all the structural elements of the claim and is capable of using and applying liquid to a printed circuit board having the first component and the second component, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
Further regarding claim 1, the recitation “a printed circuit board having a first component mounted on a first predetermined area thereof and a second component mounted on a second predetermined area thereof, different from the first predetermined area, at predetermined intervals … the first component mounted on the first predetermined area and the second component mounted on the second predetermined area, so that the application liquid is prevented from being scattered from the first predetermined area;… onto the second component so as to surround the second component with the air sprayed by the second air nozzle, the second component being mounted on the second predetermined area of an application surface of the printed circuit board, and being located apart from the area in the vicinity of the wall”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Miya since Miya meets all the structural elements of the claim and is capable of spraying air onto a printed circuit board having a first component mounted on a first predetermined area thereof and a second component mounted on a second predetermined area thereof, different from the first predetermined area, at predetermined intervals, the first component mounted on the first predetermined area and the second component mounted on the second predetermined area, so that the application liquid is prevented from being scattered from the first predetermined area and spraying air onto the second component so as to surround the second component with the air sprayed by the second air nozzle, the second component being mounted on the second predetermined area of an application surface of the printed circuit board, and being located apart from the area in the vicinity of the wall, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
	As regards to claim 1, Miya discloses a substrate processing system for performing predetermined processing by supplying a processing liquid to a substrate W (e.g. semiconductor wafers, glass substrates for photo mask, glass substrates for liquid crystal display, glass substrates for plasma display and optical disk substrates) while rotating the substrate (abs; fig 1; clm 1), comprising: 
	a substrate W (e.g. semiconductor wafers, glass substrates for photo mask, glass substrates for liquid crystal display, glass substrates for plasma display and optical disk substrates) capable of having a first component mounted on a first predetermined area thereof and a second component mounted on a second predetermined area thereof, different from the first predetermined area, at predetermined intervals ([0003]; [0028]-[0032]; [0039]; fig 1-4 & 7A-7B; clm 1-2);
an application liquid nozzle 6 that sprays an application liquid onto the first predetermined area of the substrate W (e.g. semiconductor wafers, glass substrates for photo mask, glass substrates for liquid crystal display, glass substrates for plasma display and optical disk substrates) ([0003]; [0022]-[0027]; fig 1-4; clm 1); 
a through hole wall 9e that is arranged so as to surround the first predetermined area of the substrate W (e.g. semiconductor wafers, glass substrates for photo mask, glass substrates for liquid crystal display, glass substrates for plasma display and optical disk substrates), and includes a flow path through which the application liquid that has been sprayed from the application liquid nozzle 6 flows to the first predetermined area ([0027]-[0031]; fig 1-4 & 7A-7B; clm 1); and 
an first air nozzle 90b that is provided adjacent to a periphery of the through hole wall 9e, and sprays air onto the substrate W (e.g. semiconductor wafers, glass substrates for photo mask, glass substrates for liquid crystal display, glass substrates for plasma display and optical disk substrates) and an area in a vicinity of the through hole wall 9e that is capable of being between the first component mounted on the first predetermined area and the second component mounted on the second predetermined area, so that the application liquid is prevented from being scattered from the first predetermined area ([0028]-[0032]; [0039]; fig 1-4; clm 1-2); and 
a second air nozzle 9b that sprays air onto the substrate W (e.g. semiconductor wafers, glass substrates for photo mask, glass substrates for liquid crystal display, glass substrates for plasma display and optical disk substrates) capable of having the second component mounted thereon so as to be capable of surrounding the second component with the air sprayed by the second air nozzle 9b, the second component capable of being mounted on the second predetermined area of an application surface of the substrate W (e.g. semiconductor wafers, glass substrates for photo mask, glass substrates for liquid crystal display, glass substrates for plasma display and optical disk substrates), and being located apart from the area in the vicinity of the through hole wall 9e, so that the application liquid is prevented from flowing into the second predetermined area ([0028]-[0032]; [0039]; fig 1-4 & 7A-7B; clm 1-2).
As regards to claim 2, Miya discloses a substrate processing system (abs; fig 1; clm 1), wherein the first air nozzle 90b is provided adjacent to a part of an outer periphery of the through hole wall 9e ([0028]-[0032]; [0039]; fig 1-4 & 7A-7B; clm 1-2). 
As regards to claim 3, Miya discloses a substrate processing system (abs; fig 1; clm 1), wherein the first air nozzle 90b is provided adjacent to a side of the through hole wall 9e that is adjacent to the substrate W (e.g. semiconductor wafers, glass substrates for photo mask, glass substrates for liquid crystal display, glass substrates for plasma display and optical disk substrates) capable of having the first component mounted thereon ([0028]-[0032]; [0039]; fig 1-4 & 7A-7B; clm 1-2). 
As regards to claim 4, Miya discloses a substrate processing system (abs; fig 1; clm 1), wherein the first air nozzle 90b includes a circular spray opening from which the air is sprayed ([0028]-[0032]; [0039]; fig 1-4 & 7A-7B; clm 1-2). 
Regarding claim 5, the recitation “to change a flow rate of the air that is sprayed from the first air nozzle between a first flow rate at a spray time during which the application liquid is sprayed by the application liquid nozzle and a second flow rate at a non- spray time during which the application liquid is not sprayed”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Miya since Miya meets all the structural elements of the claim and is capable of changing a flow rate of the air that is sprayed from the first air nozzle between a first flow rate at a spray time during which the application liquid is sprayed by the application liquid nozzle and a second flow rate at a non-spray time during which the application liquid is not sprayed, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 5, Miya discloses a substrate processing system (abs; fig 1; clm 1), further comprising a controller 80 that controls an air spraying operation of the first air nozzle 90b, the controller 80 capable of changing a flow rate of the air that is sprayed from the first air nozzle 90b between a first flow rate at a spray time during which the application liquid is sprayed by the application liquid nozzle 6 and a second flow rate at a non-spray time during which the application liquid is not sprayed ([0028]-[0043]; [0046]-[0049]; fig 1).  
Regarding claim 6, the recitation “to change the flow rate of the air that is sprayed from the first air nozzle so that the second flow rate of the air at the non-spray time of the application liquid is higher than the first flow rate of the air at the spray time of the application liquid”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Miya since Miya meets all the structural elements of the claim and is capable of changing the flow rate of the air that is sprayed from the first air nozzle so that the second flow rate of the air at the non-spray time of the application liquid is higher than the first flow rate of the air at the spray time of the application liquid, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 6, Miya discloses a substrate processing system (abs; fig 1; clm 1), wherein the controller 80 is capable of changing the flow rate of the air that is sprayed from the first air nozzle 90b so that the second flow rate of the air at the non-spray time of the application liquid is higher than the first flow rate of the air at the spray time of the application liquid ([0028]-[0043]; [0046]-[0049]; fig 1). 
As regards to claim 15, Miya discloses a substrate processing system (abs; fig 1; clm 1), further comprising: a chemical solution source 31, the chemical solution source 31 connecting to the application liquid nozzle 6, a gas supplying part 21, the gas supplying part 21 connecting to the first air nozzle 90b, wherein the application liquid nozzle 6 and the through hole wall 9e are supplied only by the chemical solution source 31, and the first air nozzle 90b is supplied only by the gas supplying part 21 ([0022]-[0032]; [0039]; fig 1-4; clm 1-2). 

Response to Arguments
5.	Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) The claim as a whole is directed to a system and the printed circuit board, as well its recited features, are a part of the system, not a mere intended use. Citations to case law that hold that intended use recitations are not given patentable weight do not apply to the above-quoted feature of claim 1 because this feature defines a structural component, not an intended use. That is, the claim interpretation on pages 5-7 of the Office Action alleging that the above-quoted feature is an intended use is not supported by the cited case law. 
(b) Miya does not disclose or suggest 
" a first air nozzle that is provided adjacent to a periphery of the wall, and sprays air onto the printed circuit board and an area in a vicinity of the wall that is between the first component mounted on the first predetermined area and the other component mounted on the second predetermined area, so that the application liquid is prevented from being scattered from the first predetermined area; and 
a second air nozzle that sprays air onto the second component so as to 
surround the second component with the air sprayed by the second air nozzle, the second component being mounted on the second predetermined area of an application surface of the printed circuit board, and being located apart from the area in the vicinity of the wall, so that the application liquid is prevented from flowing into the second predetermined area." 
Firstly, there are no components mounted on the substrate W in Miya. This can be seen in Figure 1 where the substrate W is illustrated as being flat, and paragraph 3, where Miya discloses that the disclosed system "relates to a substrate processing apparatus for performing processing such as cleaning of various types of substrates such as semiconductor wafers, glass substrates for photo mask, glass substrates for liquid crystal display, glass substrates for plasma display and optical disk substrates by supplying a processing liquid to these substrates." Accordingly, Miya does not disclose "a first air nozzle that is provided adjacent to a periphery of the wall, and sprays air onto the printed circuit board and an area in a vicinity of the wall that is between the first component mounted on the first predetermined area and the other component mounted on the second predetermined area" because the gas ejection outlet 9b and 90b are not located on the blocker 9 with respect to any components supposedly on the substrate W.
Secondly, Miya does not disclose "a first air nozzle that is provided adjacent to a 
periphery of the wall, and sprays air onto the printed circuit board ... so that the application liquid is prevented from being scattered from the first predetermined area; and a second air nozzle that sprays air onto the second component so as to surround the second component with the air sprayed by the second air nozzle ...,so that the application liquid is prevented from flowing into the second predetermined area." (c) Claims 2-6 & 15 are patentable over Miya for at least the same reasons, as well as for the features recited within these claims.
Although Miya discloses gas ejection outlets 90b and 9b (Fig. 1), at least the gas 
ejection outlet 9b does not correspond to the claimed "second air nozzle." That is, in Miya, the gas election outlet 9b does not prevent processing liquid from flowing into a second predetermined area. See paragraph 41 of Miya, which states that "[w]ith the on-off valve 23 open, the inert gas from the gas supplying part 21 is ejected at the plurality of gas ejection outlets 9b and 90b, which are formed in the opposing surface 9a of the atmosphere blocker plate 9. Consequently, the substrate W is pressed against the supports 7 and is held by the spin base 5 (step S2). In this state, as the inert gas is ejected evenly at the plurality of gas ejection outlets 9b and 90b, the substrate W is pressed evenly against each of the supports 7 and held horizontally." Accordingly, Miya does not disclose or suggest at least the claimed "second air nozzle" recited in claim 1.
	(c) Claim 1 is thus patentable over Miya for at least these reasons. The dependent claims 2-6 and 15 are patentable over Miya for at least the same reasons by virtue of their dependency from claim 1.

6.	In response to applicant’s arguments, please consider the following comments.
(a) Examiner respectfully maintains that the feature of the " printed circuit board… the first component… the second component " are an intended use. As already discussed above in detail regarding claims 1-6 & 15, the recitations of the printed circuit board having the first component and the second component board mounted thereon is intended use as the printed circuit board having the first component and the second component board mounted thereon is not a tangible structural component of the system, but a tangible structural component to be used with the system. That is, the printed circuit board having the first component and the second component board mounted thereon is tangible structural component of which will be used with the system and therefore added and removed before and after processing, thus a description of how a board can be manipulated by a person. Examiner agrees one of ordinary skill in the art would recognize the phrase as referring to a particular type of hardware, a particular type of hardware to be used with the system and added and removed before and after processing, respectively. Examiner respectfully contends the case law cited in the 10/18/2021 & 03/07/2022 Office Actions does indeed apply to the present situation. Again, Examiner agrees one of ordinary skill in the art would recognize the phrase as referring to a particular type of hardware. That is, a particular type of hardware to be used with the system and added and removed before and after processing, respectively, as is the case in the instant application.
(b) As already discussed above in detail regarding claim 1, the recitation “a printed circuit board having a first component mounted on a first predetermined area thereof and a second component mounted on a second predetermined area thereof, different from the first predetermined area, at predetermined intervals … the first component mounted on the first predetermined area and the second component mounted on the second predetermined area, so that the application liquid is prevented from being scattered from the first predetermined area;… onto the second component so as to surround the second component with the air sprayed by the second air nozzle, the second component being mounted on the second predetermined area of an application surface of the printed circuit board, and being located apart from the area in the vicinity of the wall”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Miya since Miya meets all the structural elements of the claim and is capable of spraying air onto a printed circuit board having a first component mounted on a first predetermined area thereof and a second component mounted on a second predetermined area thereof, different from the first predetermined area, at predetermined intervals, the first component mounted on the first predetermined area and the second component mounted on the second predetermined area, so that the application liquid is prevented from being scattered from the first predetermined area and spraying air onto the second component so as to surround the second component with the air sprayed by the second air nozzle, the second component being mounted on the second predetermined area of an application surface of the printed circuit board, and being located apart from the area in the vicinity of the wall, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
That is, the first and second air nozzles 90b, 9b disclosed by Miya are designed to eject inert gas onto the substrate to reliably prevent the treatment liquid ejected from the application liquid nozzle 6 from entering the non-processing area NTR in order to ensure that other components that are not intended to be influxed by the
treatment liquid have an inert gas barrier to protect them. The provision of the first and second air nozzles 90b, 9b respectively guarantees that a plurality of different areas/zones or components/parts are not influxed by the treatment liquid. Since Miya discloses the first and second air nozzles 90b, 9b, and the provision of the first and second air nozzles 90b, 9b respectively guaranteeing that a plurality of different areas/zones or components/parts are not influxed by the treatment liquid, Miya meets all the structural elements of the claim and it is easily conceivable to one of ordinary skill in the art to inject air towards components mounted in predetermined areas of an application surface of the printed circuit and surround the components by the ejected air, the predetermined areas being a different areas on the substrate and is an arrangement that one of ordinary skill in the art would conceive for a product design requirement that does not want components of the different predetermined areas to be influxed by the treatment liquid and thus Miya is indeed capable of spraying air onto
a printed circuit board having a first component mounted on a first predetermined area thereof and a second component mounted on a second predetermined area thereof, different from the first predetermined area, at predetermined intervals, the first component mounted on the first predetermined area and the second component mounted on the second predetermined area, so that the application liquid is prevented from being scattered from the first predetermined area and spraying air onto the second component so as to surround the second component with the air sprayed by the second air nozzle, the second component being mounted on the second predetermined area of an application surface of the printed circuit board, and being located apart from the area in the vicinity of the wall so that the application liquid is prevented from flowing into the second predetermined area.
 (c) In view of the foregoing, Examiner respectfully contends the limitations of claim 1 are indeed satisfied. Claims 2-6 & 15 are rejected at least based on their dependency from claim 1, as well as for their own rejections on the merits, respectively.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717